DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                  ALFONSO ANTONIO GONZALEZ,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D20-919



                         September 15, 2021

Appeal from the Circuit Court for Hillsborough County; Michelle
Sisco, Judge.

Alfonso Antonio Gonzalez, pro se.

Ashley Moody, Attorney General, Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.


CASANUEVA, BLACK, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.